U NITED S TATES N AVY –M ARINE C ORPS
              C OURT OF C RIMINAL A PPEALS
                           _________________________

                               No. 201700138
                           _________________________

                     UNITED STATES OF AMERICA
                              Appellee
                                         v.

                   RODERICK A. CHAPMAN, JR.
          Aviation Ordnanceman Third Class (E-4), U.S. Navy
                              Appellant
                       _________________________

 Appeal from the United States Navy-Marine Corps Trial Judiciary

        Military Judge: Captain Ann K. Minami, JAGC, USN.
       For Appellant: Lieutenant Commander Ryan C. Mattina,
                             JAGC, USN.
        For Appellee: Lieutenant Kurt W. Siegal, JAGC, USN;
             Lieutenant Megan P. Marinos, JAGC, USN.
                       _________________________

                         Decided 26 September 2018
                            ______________________

                Before F ULTON , H ITESMAN , and R USSELL ,
                       Appellate Military Judges
                          _________________________

This opinion does not serve as binding precedent but may be cited as
persuasive authority under NMCCA Rule of Practice and Procedure
18.2.
                        _________________________

PER CURIAM:
    A military judge, sitting as a general court-martial, convicted the
appellant, pursuant to his pleas and a pretrial agreement, of one specification
of rape of a child, one specification of sexual assault of a child, one specification
of violation of a lawful order, one specification of producing child pornography,
two specifications of possessing child pornography, and one specification of
obstruction of justice, in violation of Articles 92, 120b, and 134, Uniform Code
of Military Justice (UCMJ), 10 U.S.C. §§ 892, 920b, and 934 (2016). The only
                      United States v. Chapman, No. 201700138


sentence limitation in the pretrial agreement was an agreement by the
Convening Authority (CA) to suspend all confinement in excess of thirty-eight
years, 1 The military judge sentenced the appellant to thirty-five years’
confinement, reduction to pay grade E-1, and a dishonorable discharge. The
CA approved the sentence as adjudged and, except for the punitive discharge,
ordered it executed.
   In his sole assignement of error, the appellant contends that a sentence
that extends to thirty-five years’ confinement is inappropriately severe.
    After carefully considering the pleadings and the record of trial, we find no
error materially prejudicial to the substantial rights of the appellant and
affirm the findings and sentence. Arts. 59(a) and 66(c), UCMJ.
                                  I. BACKGROUND
    The appellant committed his offenses while stationed at Naval Air Station
Whidbey Island. The appellant had anal and oral intercourse with his twelve-
year-old stepdaughter, MD, on two separate occasions. On the first occasion,
the appellant performed oral sex on MD. On the second occasion, the appellant
caused MD to become so intoxicated with alcohol that she was unable to walk
straight. When MD wanted to go upstairs, the appellant carried her upstairs
and anally raped her. Forensic testing revealed that MD had a blood alcohol
concentration of .20 and semen in her anus. Additionally, the appellant was
convicted of producing child pornography, possessing child pornography, and
possessing animated images depicting child pornography. The appellant
produced child pornography by taking numerous pictures of MD when her
buttocks and vagina were exposed. Some of these photos also included the
appellant’s penis. Photographs of victims identified through the National
Center for Missing and Exploited Children (NCMEC) and other depictions of
child pornography were found on the appellant’s electronic devices. Once in
pre-trial confinement, the appellant attempted to obstruct justice by ordering
his wife to destroy any child pornography she found. Finally, after the
commanding officer issued a military protective order, the appellant used his
wife to contact MD, disobeying a lawful order.
   During sentencing testimony, MD’s guardian testified to the damage that
MD has suffered from the appellant’s harm. She testified that MD is prone to
outbursts and is withdrawn most of the time. An expert witness on behalf of
the appellant, however, opined that the appellant had a low risk of recidivism


   1 “Confinement: May be approved as adjudged. However, all confinement in
excess of thirty-eight (38) years will be suspended for the period of confinement served
plus twelve (12) months thereafter, at which time unless sooner vacated, the
suspended portion will be remitted without further action.” App. Ex. VII.


                                           2
                     United States v. Chapman, No. 201700138


given that this was his first offense and that he did not have deviant sexual
interests. The trial defense counsel argued that the expert’s opinion of low risk
with the appellant’s willingness to admit guilt showed that a lower sentence
should be adjudged.
                                 II. DISCUSSION
   The appellant asserts that his sentence of thirty five years’ confinement is
inappropriately severe.
    We review sentence appropriateness de novo. United States v. Lane, 64 M.J.
1, 2 (C.A.A.F. 2006). This court “may affirm only . . . the sentence or such part
or amount of the sentence, as it . . . determines, on the basis of the entire record,
should be approved.” Art. 66(c), UCMJ. The assessment of the appropriateness
of a sentence requires the “individualized consideration of the particular
accused on the basis of the nature and seriousness of the offense and the
character of the offender.” United States v. Snelling, 14 M.J. 267, 268 (C.M.A.
1982) (citation and internal quotation marks omitted). The sentence must be
fair and just for each accused. United States v. Lanford, 6 U.S.C.M.A. 371, 378
(1955). A sentence is appropriate when justice is done and “the accused gets
the punishment he deserves.” United States v. Key, 71 M.J. 566, 573 (N-M. Ct.
Crim. App. 2012) (citing United States v. Healy, 26 M.J. 394, 395 (C.M.A. 1988).
   The appellant urges us to weigh his length of confinement against his
military awards, decorations, and his admission of guilt as part of his
character. We note that the appellant served in the Navy for a total of eight
years and received many awards and decorations. At sentencing, the appellant
expressed a desire to continue serving his country. The appellant’s counsel
argued that the appellant was the product of a harsh upbringing and that he
had made something of his life in the Navy.
    When weighing the appellant’s character against his offenses we consider
that the appellant raped and sexually assaulted his twelve-year-old
stepdaughther on two separate occasions. On one occasion, he plied his
stepdaugher with alcohol—to the point of intoxication—before anally raping
her. He also took pornographic photos depicting her genitalia and his abuse.
In addition to his offenses involving his stepdaughter, the appellant also
possessed numerous images of child pornography depiciting other victims,
positively idenfied by NCMEC as children, as well as animated depictions of
child pornography. The appellant’s remaining offenses were committed in an
effort to either dispose of evidence against him or to influence witnesses
against him.
    Having given individualized consideration to the appellant, the nature and
seriousness of his offenses, his character, record of service, and all other
matters contained in the record of trial, we find that the adjudged and


                                         3
                   United States v. Chapman, No. 201700138


approved sentence in this case was appropriate. Under the circumstances of
this case, we are convinced that justice was done, and the appellant received
the punishment he deserved. Healy, 26 M.J. at 395.
                             III. CONCLUSION
    The findings of guilty and the sentence, as approved by the CA, are
affirmed.


                                  FOR THE COURT




                                  RODGER A. DREW, JR.
                                  Clerk of Court




                                     4